        Case 3:19-cv-00016-TCB Document 52 Filed 08/19/19 Page 1 of 6




           IN THE STATE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                        NEWNAN DIVISION

JANICE BROWN

       Plaintiff

v.
                                                   CIVIL ACTION NO.
                                                    3:19-CV-16-TCB
GOLDEN PARTNERS, LLC, and
MURIEL CROSBY POWELL,

       Defendants


 DEFENDANTS’ MOTION TO QUASH, OR IN THE ALTERNATIVE,
 FOR A PROTECTIVE ORDER FROM, PLAINTIFF’S SUBPOENA TO
                 ANTARES GROUP, INC.


      GOLDEN PARTNERS, LLC AND MURIEL CROSBY POWELL
(“Defendants”) named as Defendants in the above-captioned matter, move this
honorable Court to quash Plaintiff’s subpoena to the Antares Group Inc.
(“Antares Group”), or in the alternative, grant Defendants a protective order from
Plaintiff’s subpoena to the Antares Group.

      On August 8, 2019, Plaintiff Janice Brown (“Plaintiff’”) filed a Notice of
Subpoena indicating her intent to serve a subpoena on Antares Group, Inc. (Doc.
50). The Antares Group provides accounting services to Defendants. The
Subpoena to Produce Documents, Information, or Objects or to Permit Inspection
of Premises in a Civil Action to Antares Group (“Subpoena”) requests:
        Case 3:19-cv-00016-TCB Document 52 Filed 08/19/19 Page 2 of 6




      All written and electronic communications between (1) Antares
      Group, Inc., and (2) Muriel Powell, Golden Partners, LLC, or any
      employee or agent of Golden Partners, LLC, from Dec. 1, 2016
      through January 31, 2017. This request includes, but is not limited to,
      emails sent to and received by Lisa Austin.

      On August 15, 2019, Defendants’ counsel and Plaintiff’s counsel had a

telephone conference regarding Defendants’ concerns regarding the Subpoena.

Counsel were unable to reach a resolution to these concerns.

      The Subpoena’s request for an unlimited scope of communications between

Defendants and their accountants, albeit for a limited amount of time, is

objectionable under Federal Rule of Civil Procedure 26’s overarching requirement

of relevance. Fed. R. Civ. P. 26(b)(1). The subpoena gives no indication why

communications from this time period with Golden Partners’ accountant have any

relevance whatsoever to Ms. Brown’s claims of retaliation and violation of the

minimum wage under the Fair Labor Standards Act (“FLSA”) and state law claims

of malicious prosecution. There is no cognizable connection between the

documents requested in the Subpoena and Plaintiff’s FLSA claims. It is similarly

unclear how communications between Defendants and their accountants could

have any relevance to Plaintiff’s argument that the Coweta County Sheriff’s

Department lacked probable cause when it arrested Plaintiff for theft. There has

been no indication that Antares Group had any involvement in the Coweta County

                                        2
        Case 3:19-cv-00016-TCB Document 52 Filed 08/19/19 Page 3 of 6




Sheriff’s investigation into Plaintiff’s theft. “When relevancy is not apparent, the

burden is on the party seeking discovery to show the relevancy of the discovery

request.” Smith v. Pefanis, 2008 WL 11333335, at *4 (N.D. Ga. Oct. 30, 2008)

(internal quotation marks omitted). Here, Plaintiff’s counsel have not shown the

relevance of the discovery sought and Plaintiff should be prohibited from engaging

in a fishing expedition at the expense of Defendants and their accountants.

      The subpoena is also objectionable under Federal Rule of Civil Procedure 45

because it implicates confidential business information and possible trade secrets.

Fed. R. Civ. P. 45(c)(3)(B); Precision Aviation Grp., Inc. v. Prime Indus., Inc., No.

1:16-CV-3182-TCB, 2017 WL 2903361, at *2 (N.D. Ga. June 16, 2017) (“[T]he

Court is permitted to quash a subpoena that calls for the production of trade secrets

or other confidential business information. Additionally, a subpoena may be

quashed if it calls for clearly irrelevant matter.”) (internal quotation marks

omitted). Here, the broad scope of the requests implicate the confidential business

information and possible trade secrets of both Defendants and the Antares Group

as it requests all communications between the two entities for a certain amount of

time. This extremely broad request could implicate the inner workings of both

businesses in a way that is not proportional to the needs of this case. Both

Defendants and the Antares Group derive economic value from the confidentiality

                                         3
              Case 3:19-cv-00016-TCB Document 52 Filed 08/19/19 Page 4 of 6




of their communications. See Fadalla v. Life Auto. Prod., Inc., 258 F.R.D. 501,

506 (M.D. Fla. 2007), on reconsideration in part, 2008 WL 68594 (M.D. Fla. Jan.

4, 2008).

         For the reasons outlined above, the Defendants respectfully request that the

Court quash the Subpoena, or in the alternative, enter a protective order forbidding

the discovery sought.



         Respectfully submitted this 19th day of August, 2019.

                                               HALL BOOTH SMITH, P.C.

                                               /s/ Allison C. Averbuch
                                               H. Eric Hilton
                                               Georgia Bar No. 355417
                                               Allison C. Averbuch
                                               Georgia Bar No. 275988

191 Peachtree Street, N.E.                     Counsel for Defendants
Suite 2900
Atlanta, GA 30303-1775
Tel: 404-954-5000
Fax: 404-954-5020
ehilton@hallboothsmith.com
aaverbuch@hallboothsmith.com




 67577786-1
                                           4
        Case 3:19-cv-00016-TCB Document 52 Filed 08/19/19 Page 5 of 6




           IN THE STATE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF GEORGIA
                        NEWNAN DIVISION

JANICE BROWN

       Plaintiff

v.
                                                    CIVIL ACTION NO.
                                                     3:19-CV-16-TCB
GOLDEN PARTNERS, LLC, and
MURIEL CROSBY BROWN

       Defendants


            CERTIFICATE OF COMPLIANCE WITH RULE 5.1
                  AND CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that this document was prepared using

Times New Roman 14-point font, one of the fonts and typeface sizes allowed

under Rule 5.1.


       I, the undersigned, further certify that I have this day served a copy of the

foregoing document upon counsel for Plaintiff via the Electronic Case Filing

System, which automatically sends notice to the following:




                                         5
       Case 3:19-cv-00016-TCB Document 52 Filed 08/19/19 Page 6 of 6




                          Charles R. Bridgers, Esq.
                         Matthew W. Herrington, Esq.
                          101 Marietta Street, NW
                                 Suite 3100
                           Atlanta, Georgia 30303


     Respectfully submitted this 19th day of August, 2019.

                                           HALL BOOTH SMITH, P.C.

                                           /s/ Allison C. Averbuch
                                           H. Eric Hilton
                                           Georgia Bar No. 355417
                                           Allison C. Averbuch
                                           Georgia Bar No. 275988

191 Peachtree Street, N.E.                 Counsel for Defendants
Suite 2900
Atlanta, GA 30303-1775
Tel: 404-954-5000
Fax: 404-954-5020
ehilton@hallboothsmith.com
aaverbuch@hallboothsmith.com




                                       6
